Per Curiam.
The plaintiff is the husband of the plaintiff in Schmitt v. City of Minneapolis, supra, page 193, 164 N. W. 801, and brings this action to recover damages sustained by him through the injuries to his wife considered in the case cited. He had a verdict for $300 and the defendant railway appeals. The only question material here and not considered in the case cited is whether the damages are excessive. The evidence, is meager. There was no evidence as to expenses of medical attention. The wife was unable to perform her usual duties for several months and according to her physician her injury is permanent. The plaintiff in' earing for her used his own time and services. There is no evidence as to a money outlay. We cannot say that the damages are excessive.
Order affirmed.